Case 3:12-cv-00535-CHB-CHL Document 325 Filed 09/11/20 Page 1 of 4 PageID #: 4128




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
   ____________________________________

   POLYLOK, INC. and PETER GAVIN        :
   AND MICHAEL N. DELGASS, AS           :
   TRUSTEES OF THE PETER GAVIN          :                  Civil Action No. 3:12-cv-00535-CHB-CHL
   SPRAY TRUST,                         :
                                        :
                      Plaintiffs,       :
   v.                                   :
                                        :
                                        :
   BEAR ONSITE, LLC, PROMOLD &          :
   TOOL, LLC, MICHAEL JAY               :
   HORNBACK, PREMIER PROMOLD & :
                                        :
   TOOL, INC., and LIFETIME FILTER,     :
   LLC,
                      Defendants.
   ____________________________________


          HORNBACK DEFENDANTS’ OMNIBUS OBJECTION AND RESPONSE
                    TO PLAINTIFF’S PRE-TRIAL FILINGS

          Come now Defendants, Michael Jay Hornback, Promold & Tool, LLC, Premier

   Promold & Tool, Inc., and Lifetime Filter, LLC (collectively, the “Hornback Defendants”), by

   and through counsel, and hereby file their Omnibus Objection and Response to Plaintiff’s Pre-

   Trial Filings. In support thereof, the Hornback Defendants provide as follows:

                                     Background and Procedure

          1.      On August 31, 202, Plaintiffs, Polylok, Inc. and Peter Gavin and Michael N.

   Delgass as Trustees of The Peter Gavin Spray Trust. (collectively, “Plaintiffs”) filed the

   following (all collectively the “Pre-Trial Filings”):

                  a. Plaintiffs’ Witness List and Exhibit List [Doc. Nos. 314].

                  b. Plaintiffs’ Motion in Limine for Clarification Re: Claim Construction [Doc.
                     No. 315].
Case 3:12-cv-00535-CHB-CHL Document 325 Filed 09/11/20 Page 2 of 4 PageID #: 4129




                  c. Plaintiffs’ Motion in Limine to Preclude Expert Testimony of Michael
                     Hornback [Doc. No. 316].

                  d. Plaintiffs’ Motion in Limine to Preclude Expert Testimony of R. Wayne
                     Stratton [Doc. No. 317].

                  e. Plaintiffs’ Motion in Limine to Preclude Evidence and/or Argument Re:
                     Dismissed Counterclaim [Doc No. 318].

                  f. Plaintiffs’ Motion in Limine for Protective Order Designations for Trial
                     Exhibits [Doc. No. 319].

                  g. Plaintiffs’ Disclosure of Expert Witnesses [Doc. No. 320].

          2.      By and through this Omnibus Objection and Response, the Plaintiffs address

   each of the Pre-Trial Filings as detailed below.

   Plaintiffs’ Witness List and Exhibit List [Doc. Nos. 314]

          The Hornback Defendants have no objection to this Witness and Exhibit List.

   Plaintiffs’ Motion in Limine for Clarification Re: Claim Construction [Doc. No. 315]

          The Hornback Defendants have no objection to this motion.

   Plaintiffs’ Motion in Limine to Preclude Expert Testimony of M. Hornback [Doc. No. 316]

          In their Motion in Limine to Preclude the Expert Testimony of Michael Hornback, the

   Plaintiffs argue and allege, among other things, that Mr. Hornback, “is not qualified to opine on

   the proper construction of the ‘837 patent . . .” [Motion at 2], and that the Hornback Defendants

   “cannot make any such showing that [Michael] Hornback has the requisite experience, training,

   or education, and has applied a reliable methodology, enabling him to offer expert opinion

   testimony on an appropriate interpretation of the ‘837 patent.” [Motion at 3].

          The Hornback Plaintiffs do not intend to call Mr. Hornback as an expert witness at trial.

   Therefore, this motion should be denied as moot. If the Court does not deny the motion as

   moot, then any other ruling should not include a finding as to Mr. Hornback’s qualifications to
Case 3:12-cv-00535-CHB-CHL Document 325 Filed 09/11/20 Page 3 of 4 PageID #: 4130




   opine on the proper construction of the ‘837 patent, or his experience, training, or education

   that may enable him to offer expert opinion testimony on an appropriate interpretation of the

   ‘837 patent.

   Plaintiffs’ Motion in Limine to Preclude Expert Testimony of Wayne Stratton [Doc. No. 317]

          In their Motion in Limine to Preclude the Expert Testimony of R. Wayne Stratton, the

   Plaintiffs argue and allege, among other things, that Mr. Stratton “should not be allowed to

   offer any testimony purporting to rebut Fisher’s opinions concerning Polylok’s damages for

   breach of contract and common law unfair competition (Counts V and VII).” [Motion at 3].

          The Hornback Plaintiffs do not intend to call Mr. Stratton as an expert witness at trial.

   Therefore, this motion should also be denied as moot.

   Plaintiffs’ Motion in Limine to Preclude Evidence and/or Argument Re Dismissed
   Counterclaim [Doc No. 318]

          The Hornback Defendants object to this motion on the grounds that the relief requested

   therein is overly broad an unnecessary. In their motion, the Plaintiffs ask the Court to preclude

   “any evidence and/or argument about . . .” certain counterclaims that were dismissed as part of

   this Court’s prior Memorandum and Order dated March 9, 2017 [Doc. No 247]. [See Motion at

   1.] The Hornback Defendants have and will continue to abide by the Court’s prior ruling that

   prevents them from asserting counterclaims for patent invalidity and inequitable conduct, abuse

   of process, and tortious interference. However, precluding any evidence that would or may

   have satisfied one or more elements of any of the dismissed counterclaims is wholly

   inappropriate and is well beyond the scope of the Court’s earlier ruling, which was simply the

   dismissal of counterclaims.
Case 3:12-cv-00535-CHB-CHL Document 325 Filed 09/11/20 Page 4 of 4 PageID #: 4131




   Plaintiffs’ Motion in Limine for Protective Order Designations for Exhibits [Doc. No. 319]

          The Hornback Defendants have no objection to this motion.

   Plaintiffs’ Disclosure of Expert Witnesses [Doc. No. 320]

          The Hornback Defendants have no objection to this Disclosure of Expert Witnesses.


                                               Respectfully submitted,

                                               /s/ Andrew D. Stosberg
                                               Andrew D. Stosberg
                                               KBA ID No. 87969
                                               MIDDLETON REUTLINGER
                                               401 S. Fourth Street, Suite 2600
                                               Louisville, Kentucky 40202
                                               Tel: (502) 625-2734
                                               astosberg@middletonlaw.com
                                               COUNSEL FOR THE HORNBACK DEFENDANTS

                                  CERTIFICATE OF SERVICE

            It is hereby certified that on September 11, 2020 a true and correct copy of the
   foregoing was served electronically through the court’s CM/ECF system to Plaintiffs’ attorneys
   at their electronic addresses as set forth in the ECF system.


                                               /s/ Andrew D. Stosberg
                                               Andrew D. Stosberg
                                               COUNSEL FOR THE
                                               HORNBACK DEFENDANTS
